Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Claims 21, 23-24, 26-27 and 29 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 was filed after the mailing date of the Final Rejection on 11/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24, 26-27 and 29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hoffman (6,786,382) in view of Wallace et al. (6,699,235). 	Regarding claims 21, Hoffman discloses a surgical instrument configured for use with a robotic surgical system (col. 12, lines 16-25) comprising a gear arrangement Hoffman does not specifically disclose a robotic system comprising an electric motor, wherein the firing member is operably responsive to the rotary motion of the electric motor and the linear drive converter is operably interfacing with the electric motor of the robotic system. Wallace discloses a surgical tool that has a tool base (62) which includes an interface (64) which mechanically and electrically couples the tool (50) to a manipulator of a robotic system (Figs. 26-30). Wallace includes gears (400; Fig. 30) which are powered by a robotic system to provide rotational actuation motions to the instrument. Wallace incorporates Tierney by reference to provide details of surgical robotic tools. Tierney teaches that the gears would be driven by driven elements (118) on an interface side of the tool base (which are turned by rotatable bodies on the adapter on the robot arm and driven by a motor. 
	Therefore, the gear arrangement (76, 156) of Hoffman could be substituted by actuation gears (400) of Wallace for the purposes of providing the use of a robotic system rather than a manually operated trigger. It would have been obvious to one having ordinary skills in the art to substituted Hoffman’s gear arrangement (driven manually by a trigger) for Wallace/Tierney’ gear arrangement (powered by electric motor) to obtain the benefits of a robotic system. Said modification, would have been merely the application of a known technique (i.e. the use of a manually actuated surgical instrument) to a known system (a robotic system) would have yield predictable results without significantly altering the functions performed by Hoffman’s instrument and the Wallace/Tierney robotic system.
	Regarding claims 23-24 and 29, Hoffman also discloses wherein the replaceable stapling attachment (22) comprises said linear drive converter (41; Fig. 4); further comprising said staple cartridge, wherein said staple cartridge is replaceable (37; col. 5, lines 45-48).

	Regarding claim 27, Wallace/Tierney discloses conversion means for converting rotary motion from rotary disc (Tierney, discs 118) into a linear motion for application to a firing mechanism.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. Applicant contends wherein if a staple firing system were added to Wallace’s system, or the Tierney’s system, the significant staple firing forces transmitted from the robot attachment through Hoffman’s articulation joint would move, or tend to de articulate, the end effector. 
	This is not found persuasive by the Examiner, as claims are given their broadest interpretation consistent with the specification. In this instance case, claims 21 and 24, merely disclose a linear drive converter that converts rotary motion from the electric motor of a robotic system into a linear motion for application to the firing member. It is the Examiner’s position that the substitution of Hoffman’s drive gears (76, 156) for the motor driven gears (400) of Wallace would have yielded predictable results, such as providing rotary motion from an electric motor of a robotic system rather than a manually actuated trigger. The staple firing forces, as applicant contends, is irrelevant to the claimed structural components.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.